Exhibit 10.1

AMENDMENT NO. 2 TO THE
DRS TECHNOLOGIES, INC.
AMENDED AND RESTATED 1996 OMNIBUS PLAN

DRS Technologies, Inc., a Delaware corporation, having heretofore adopted the
DRS Technologies, Inc. Amended and Restated 1996 Omnibus Plan (the “Plan”), and
having reserved the right under Section 21 thereof to amend the Plan, does
hereby amend the Plan, effective July 6, 2005, as set forth below:

Section 10(e) is hereby amended in its entirety to read as follows:

Reasonably promptly after the Issue Date with respect to shares of Restricted
Stock, unless otherwise determined by the Committee, DRS, in its sole
discretion, may either (i) issue a stock certificate, registered in the name of
the Participant to whom such shares were granted, evidencing such shares;
provided, however that DRS shall not cause such a stock certificate to be issued
unless it has received a stock power duly endorsed in blank with respect to such
shares; and provided further that unless determined otherwise by the Committee
such stock certificates shall be held by the Company or its representative or
(ii) establish and maintain, or cause a representative to establish and
maintain, an account to record the shares of Restricted Stock granted to such
Participant and transactions and events affecting such stock.

The Participant agrees that the following legend shall be (i) inscribed on any
certificate issued or (ii) notated on any account established, for Restricted
Stock prior to the lapse of any outstanding restrictions:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE DRS
TECHNOLOGIES, INC. 1996 AMENDED AND RESTATED 1996 OMNIBUS PLAN, AND AN AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND DRS. A COPY OF THE
PLAN AND AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF DRS, 5 SYLVAN
WAY, PARSIPPANY, NEW JERSEY 07054.

Such legend shall not be removed until such shares vest pursuant to the terms
hereof. Reasonably promptly after the Vesting Date with respect to shares of
Restricted Stock, unless otherwise determined by the Committee, DRS, in its sole
discretion, may either issue to the Participant or the Participant’s personal
representative or deposit in such Participant’s or the Participant’s personal
representative’s brokerage account via electronic transfer, a stock certificate
representing one share of Company Stock, with respect to each whole share of
Restricted Stock.

Section 10(j) is hereby added to the Plan to read as follows:

The Company shall establish and maintain an account for the participant to
record Restricted Stock Units and transactions and events affecting such units.
Restricted Stock Units and other

43


--------------------------------------------------------------------------------


items reflected in the account will represent only bookkeeping entries by the
Company to evidence unfunded obligations of the Company.

Section 10(k) is hereby added to the Plan to read as follows:

Consent to Electronic Delivery. In lieu of issuing documents in paper format, to
the fullest extent permitted by law, the Committee may, in its discretion
provide for electronic delivery of any documents that DRS may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other forms or communications) in connection with the
grant of awards and any other prior or future incentive award or program made or
offered by DRS or its predecessors or successors. Electronic delivery of a
document to Participant may be via a Company e-mail system or by reference to a
location on a Company intranet site to which Participant has access.

This Amendment is effective as of the date first set forth above. Except as
amended hereunder, all other terms and conditions of the Plan shall remain in
full force and effect.

44


--------------------------------------------------------------------------------